     Case 2:08-cr-01201-ODW Document 5221 Filed 04/20/20 Page 1 of 1 Page ID #:26048



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                              UNITED STATES DISTRICT COURT
11                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12    UNITED STATES OF AMERICA,                No. CR 08-01201-ODW-1
13                Plaintiff,                   ORDER SEALING DOCUMENT
14                     v.
15     RUBEN CAVAZOS, et al.,
16                Defendants.
17

18            For good cause shown, IT IS HEREBY ORDERED THAT:
19            The government’s ex parte application for a sealed filing is
20    GRANTED.    The document sought to be filed under seal and the
21    government’s ex parte application for sealed filing shall both be
22    filed under seal.     The government may produce the underlying document
23    as permitted or required by applicable law.
24

25      April 20, 2020

26     DATE                                    HONORABLE OTIS D. WRIGHT
                                               UNITED STATES DISTRICT JUDGE
27

28
